         Case 4:20-cv-00059-BSM Document 11 Filed 07/16/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

JUSTICE COLE JOHNSON                                                           PLAINTIFF
ADC # 663210

V.                          CASE NO. 4:20-CV-00059-BSM

MARK GOBER, et al.                                                         DEFENDANTS


                                         ORDER

       After careful review of the record, United States Magistrate Judge Patricia Harris’s

recommended disposition [Doc. No. 10] is adopted, and the complaint [Doc. No. 2] is

dismissed without prejudice for failure to state a claim on which relief may be granted. This

dismissal counts as a “strike” for the purposes of 28 U.S.C. section 1915(g). It is certified

that an in forma pauperis appeal would not be taken in good faith. 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED, this 16th day of July, 2020.



                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
